Exhibit 99.2 Northcore Technologies Inc. Consolidated Balance Sheet (expressed in thousands of Canadian dollars) (Canadian GAAP, Unaudited) September 30 September 30 December 31 2007 2007 2006 (Unaudited) (Unaudited) (Audited) (in US$) translated into US$ at Cdn$ 0.9959 for convenience Cash $ 844 $ 848 $ 475 Other current assets 290 291 217 Other assets 62 62 121 Total assets $ 1,196 $ 1,201 $ 813 Accounts payable and accrued liabilities $ 797 $ 800 $ 1,074 Deferred revenue 81 81 68 Demand loans 330 331 - Current portion of secured subordinated notes 170 171 1,682 Non-current portion of secured subordinated notes 1,005 1,009 244 Total shareholders' deficiency (1,187 ) (1,191 ) (2,255 ) Total liabilities and shareholders' deficiency $ 1,196 $ 1,201 $ 813 Northcore Technologies Inc. Consolidated Statements of Operations (expressed in thousands of dollars, except per share amounts) (Canadian GAAP, Unaudited) Three Months Ended Nine Months Ended September 30 September 30 2007 2007 2006 2007 2007 2006 ($C) ($US) ($C) ($C) ($US) ($C) translated translated into US$ at into US$ at Cdn$ 0.9959 Cdn$ 0.9959 for for convenience convenience Revenue $ 250 $ 251 $ 222 $ 857 $ 861 $ 763 Operating expenses General and administrative 395 397 410 1,290 1,295 1,350 Customer service and technology 205 206 151 555 558 476 Sales and marketing costs 66 66 65 215 216 321 Employee stock options 66 66 42 79 79 114 Depreciationand amortization 10 10 23 29 29 68 Total operating expenses 742 745 691 2,168 2,177 2,329 Loss from operations (492 ) (494 ) (469 ) (1,311 ) (1,316 ) (1,566 ) Interest expense Cash interest expense 72 72 78 203 204 278 Accretion of secured subordinated notes 72 72 99 263 264 367 Interest income - - (6 ) (1 ) (1 ) (12 ) 144 144 171 465 467 633 Loss from continuing operations (636 ) (638 ) (640 ) (1,776 ) (1,783 ) (2,199 ) Income from discontinued operations - 2,123 Net loss for the period (636 ) (638 ) (640 ) (1,776 ) (1,783 ) (76 ) Other comprehensive income, net of tax: Foreign currency translation adjustment - 17 Comprehensive loss $ (636 ) $ (638 ) $ (640 ) $ (1,776 ) $ (1,783 ) $ (59 ) Loss per share: From continuing operations, basic and diluted $ (0.01 ) $ (0.01 ) $ (0.01 ) $ (0.02 ) $ (0.02 ) $ (0.03 ) Net loss per share, basic and diluted $ (0.01 ) $ (0.01 ) $ (0.01 ) $ (0.02 ) $ (0.02 ) $ - Weighted average number of shares outstanding, basic and diluted (000's) 95,640 95,640 82,545 88,000 88,000 78,686
